PER CURIAM.
Letsie Bass appeals the district court’s1 dismissal of her employment discrimina*459tion complaint. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.
Having conducted a thorough review, this court concludes that dismissal was proper for the reasons explained by the district court. See Plymouth Cty. v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (grant of motion to dismiss is reviewed de novo).
The judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable Kristine G. Baker, United States District Judge for the Eastern District *459of Arkansas.